Title: From George Washington to Edmund Randolph, 27 September 1795
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Mount Vernon 27th of September 1795
          
          I have lately received three letters from you: two bearing date the 15th instant; the other the 21st. One of the former came to hand the 19th, the other the 21st—and the latter yesterday.
          Your signature as Secretary of State to the ratification of the Treaty having been given on the 14th of August—and your resignation not taking place until the 19th it became necessary, in order to be consistent (the original being dispatched) that the same countersign should appear to the copies; otherwise, this act would not have been required of you.
          It is not in my power to inform you at what time Mr Hammond put the intercepted letter of Mr Fauchet into the hands of Mr Wolcott. I had no intimation of the existence of such a letter until after my arrival in Philadelphia, the 11th of August. When Lord Grenville first obtained that letter, and when the British Minister here received it from him; are facts with which I am entirely unacquainted.
          I have never seen in whole, or in part, Mr Fauchet’s dispatches numbered three and Six; nor do I possess any document, or knowledge of papers which have affinity to the subject in question.
          No man would rejoice more than I should, to find that the suspicions which have resulted from the intercepted letter, were unequivocally, and honorably removed.
          
            Go: Washington
          
        